DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 01/14/2022 Amendments/Arguments, which directly submitted terminal disclaimer is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,718,870 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement Of Reason For Allowance
Claims 77-95 and 97 are allowed.
Regarding claims 77, 94, and 97, the methods and system for synchronizing a local clock at a device as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,236,967 discloses methods of packet-based synchronization in non-stationary network environments can include accumulating timestamps transmitted in packets between master and slave devices that are separated from each other by a packet network.  Operations are also performed to determine whether first timestamps accumulated in a first direction across the packet network demonstrate that a first packet delay variation (PDV) sequence observed from the first timestamps is stationary.  Thereafter, estimates of at least one of frequency skew and phase offset between the master and slave clocks are acquired using a first algorithm, from the first timestamps accumulated in the first direction.  These operations of determining further include determining whether second timestamps accumulated in a second direction demonstrate that a second packet delay variation (PDV) sequence observed from the second timestamps is stationary.

US 8,300,749 discloses an endpoint or other communication device of a communication system includes a clock recovery module.  The communication device is operative as a slave device relative to another communication device that is operative as a master device.  The clock recovery module comprises a clock recovery loop configured to control a slave clock frequency of the slave device so as to synchronize the slave clock frequency with a master clock frequency of the master device.  The clock recovery loop utilizes a frequency error estimator implemented as a maximum-likelihood estimator with slope fitting based on a sequence of arrival timestamps, and a loop filter implemented as a series combination of an adaptive-bandwidth filter and a 

US 2009/0052431 discloses a master clock in a first radio network unit, configured for sending data packets at predetermined time intervals, is synchronized with a slave clock in a second radio network unit.  To provide a method for packet based clock recovery being able to achieve the desired accuracy within an acceptable time while avoiding a high computational complexity, the following procedure is used.  An estimate value is determined for the transmission delay time for each data packet in a predetermined set of data packets.  At least one pair of data packets is selected that has a minimum estimate value for the transmission delay time.  A difference of the reception times of the selected pair of data packets is determined.  Finally, a clock estimate procedure is performed using the difference of the reception times of the selected pair of data packets to determine the quantity representative of the clock frequency difference and/or the clock time offset.

US 10,423,190 discloses a  computer-implemented method for improving clock synchronization between master and slave devices may include receiving at least one clock-synchronization packet transferred from a master device to a slave device via a network that supports an IP. The method may also include identifying at least one item of IP information added to the clock-synchronization packet during the transfer from the master device to the slave device.  The method may further include determining that the clock-synchronization packet 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646